Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Directional Differential Pressure Detector Having a Differential Pressure Set Point Indicator.

           
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiseman (US 2018/0164174 A1).
              With respect to independent Claim 1, Wiseman disclose(s): A device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier (Fig. 11), the device comprising: a rotatable base (414 in Fig. 11) configured to be rotatably attached to the barrier (Fig. 11); a first conduit coupled to the base (410 in Fig. 11), wherein when the rotatable base is rotated, an inclination of the first conduit is adjusted relative to a horizontal plane; at least one movable element (412 in Fig. 12) disposed within the first conduit and movable from a first, vertically lower region of the first conduit to a second, vertically higher region of the first conduit in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure (Fig. 13); and a differential pressure set point indicator fixed to the rotatable base (indicator on 414 in Fig. 16), wherein the differential pressure set point indicator includes a vial shaped in an arc and at least one movable marker disposed in the vial (arc vial indicator in Fig. 16).

With respect to Claim 2, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the rotatable base rotates about an axis transverse to the barrier (Fig. 11).

With respect to Claim 3, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit-to-base coupling includes a bend (408 in Fig. 19).

With respect to Claim 4, Wiseman teach(es) the device of Claim 3. Wiseman further disclose(s): wherein the bend is a 90 degree bend (408 in Fig. 19).

With respect to Claim 5, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): further comprising a wall plate configured to rotatably secure the rotatable base to the barrier (406 in Fig. 12), wherein the wall plate comprises a first level (416 in Fig. 12) configured to indicate whether the differential pressure set point indicator is aligned with an indication plane (Fig. 16).

With respect to Claim 6, Wiseman teach(es) the device of Claim 5. Wiseman further disclose(s): wherein the wall plate further comprises a second level (421 in Fig. 12) configured to indicate whether the first level is correctly oriented relative to a vertical plane (Fig. 12).

With respect to Claim 7, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): further comprising a wall plate configured to rotatably secure the rotatable base to the barrier (406 in Fig. 12), wherein the wall plate comprises a first level (416 in Fig. 12) configured to indicate whether wall plate is in a correct roll orientation (Fig. 12) .

With respect to Claim 8, Wiseman teach(es) the device of Claim 7. Wiseman further disclose(s): wherein the wall plate further comprises a second level 421 in Fig. 12) configured to indicate whether the first level is correctly oriented relative to a vertical plane (Fig. 12).

With respect to Claim 9, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit is movable to an inclination of at least 30° relative to the horizontal plane in a positive or negative direction (Fig. 13).

With respect to Claim 10, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit is movable to an inclination of 90° relative to the horizontal plane in a positive or negative direction (Fig. 13).

With respect to Claim 11, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit includes a rotatable end stop (rotatable end stop at end of 410 in Fig. 12) configured to retain the at least one movable element in the first conduit (412 in Fig. 12).

With respect to Claim 12, Wiseman teach(es) the device of Claim 11. Wiseman further disclose(s): wherein the end stop includes an orifice sized and shaped to receive the at least one movable element such that a fluid barrier is formed by the at least one movable element when the at least one movable element abuts the orifice (Fig. 12).

With respect to Claim 13, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit includes a rotatable internal stop (rotatable end stop at end of 410 in Fig. 12) configured to retain the at least one movable element in the first conduit (412 in Fig. 12).

With respect to Claim 14, Wiseman teach(es) the device of Claim 13. Wiseman further disclose(s): wherein the internal stop includes an orifice sized and shaped to receive the at least one movable element such that a fluid barrier is formed by the at least one movable element when the at least one movable element abuts the orifice (Fig. 12).

With respect to Claim 15, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit includes an opaque portion (top portion of 410 in Fig. 12) 

With respect to Claim 16, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit includes an internal stop disposed in a portion of the first conduit positioned on a first space side of the barrier (internal stop at end of 410 in Fig. 12), wherein the internal stop keeps the at least one movable element on the first space side of the barrier (412 in Fig. 12).

With respect to Claim 17, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the marker includes at least one of the group of a weighted ball and an air bubble (air bubble in Fig. 16).

With respect to Claim 18, Wiseman teach(es) the device of independent Claim 1. Wiseman further disclose(s): wherein the first conduit moves within a single plane (Fig. 13).

              With respect to independent Claim 19, Wiseman disclose(s): A device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier (Fig. 11), the device comprising: a rotatable base (414 in Fig. 11) configured to be rotatably attached to the barrier (Fig. 11); a first conduit coupled to the base (410 in Fig. 11), wherein when the rotatable base is rotated, an inclination of the first conduit is adjusted relative to a horizontal plane (Fig. 13); at least one movable element (412 in Fig. 12) disposed within the first conduit and movable from a first, vertically lower region of the first conduit to a second, vertically higher region of 

With respect to Claim 20, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): further comprising a differential pressure set point indicator (indicator on 414 in Fig. 16) configured to indicate a threshold directional differential pressure between the first space and the second space (Fig. 16).

With respect to Claim 21, Wiseman teach(es) the device of Claim 20. Wiseman further disclose(s): wherein the differential pressure set point indicator includes a plurality of markings disposed on the wall plate and a marker disposed on the rotatable base (markings on indicator on 414 in Fig. 16).

With respect to Claim 22, Wiseman teach(es) the device of Claim 20. Wiseman further disclose(s): wherein the differential set point indicator is disposed on the first conduit, and the differential set point indicator includes a vial shaped in an arc and at least one movable marker disposed in the vial (arc vial indicator in Fig. 16).

With respect to Claim 23, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the rotatable base rotates about an axis transverse to the barrier (Fig. 13).

With respect to Claim 24, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the first conduit is movable to an inclination of at least 30° relative to the horizontal plane in a positive or negative direction (Fig. 13).

With respect to Claim 25, Wiseman teach(es) the device of Claim 24. Wiseman further disclose(s): wherein the first conduit is movable to an inclination of 90° relative to the horizontal plane in a positive or negative direction (Fig. 13).

With respect to Claim 26, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the first conduit moves within a single plane (Fig. 13).

With respect to Claim 27, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the first level is configured to indicate whether the second level is correctly oriented relative to a vertical plane (Fig. 12).

With respect to Claim 28, Wiseman teach(es) the device of Claim 27. Wiseman further disclose(s): wherein the first level is a barrel vial bubble level (416 in Fig. 12).

With respect to Claim 29, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the second level is configured to indicate whether the first level is correctly oriented relative to a vertical plane (Fig. 12).

With respect to Claim 30, Wiseman teach(es) the device of Claim 29. Wiseman further disclose(s): wherein the second level is a barrel vial bubble level (421 in Fig. 12).
With respect to Claim 31, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the at least one movable element comprises a single movable element (412 in Fig. 12).

With respect to Claim 32, Wiseman teach(es) the device of independent Claim 19. Wiseman further disclose(s): wherein the at least one movable element comprises a ball (412 in Fig. 12). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-2 of copending Application No. 16/427153 (Wiseman).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claims 1-2 of copending Application No. 16/427153 by deleting the pivot arm and a second conduit.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to differential pressure detectors having a differential pressure set point indicator: US 9,395,260 B2 (Pyle).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
24 January 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861